Citation Nr: 0215931	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-25 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether recoupment of separation pay is proper.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1983 to October 
1988 and from June 1993 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the veteran's October 2000 notice of 
disagreement included a hearing request.  He cancelled the RO 
hearing scheduled in January 2001.  The veteran also 
requested a Travel Board hearing in his December 2000 
substantive appeal.  When he failed to respond to a request 
for clarification of desire for a hearing, the RO scheduled a 
Decision Review Officer hearing in November 2001, for which 
the veteran failed to appear.  He also failed to appear for 
the Travel Board hearing scheduled in May 2002.  Accordingly, 
all hearing requests are considered withdrawn.  See 38 C.F.R. 
§ 20.704 (2002) (Board hearing requests).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Defense Finance and Accounting Service has confirmed 
that the veteran received separation pay for his second 
period of service in the gross amount of $28,112.22 and the 
net amount of $20,240.80.  

3.  Service medical records show that the disability for 
which service connection is established, facial scar on the 
bridge of the nose, was incurred during his first period of 
service.   


CONCLUSION OF LAW

Recoupment of separation pay is proper.  38 U.S.C.A. § 5304 
(West 1991); 10 U.S.C.A. § 1174(h)(2) (West 1991); 38 C.F.R. 
§ 3.700 (2001).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
April 2000 notice letter, June 2000 action letter, and 
November 2000 statement of the case, the RO provided the 
veteran with the applicable law and regulations and generally 
described the evidence needed to substantiate his claim.  The 
claims folder contains the veteran's service medical records 
and relevant service information.  The Board emphasizes that 
disposition of the issue on appeal is a legal matter, such 
that additional evidence, such as medical records or 
opinions, are not relevant.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).   Because the RO has obtained 
all relevant evidence needed for resolution of the appeal, 
and additional notice or assistance with development of the 
claim would not reasonably benefit the veteran, the Board 
finds that the notice and duty to assist provisions of the 
VCAA are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

In this case, the veteran argues that withholding of VA 
disability compensation in order to recoup his military 
separation pay is improper.  First, he asserts that there is 
no duplication of benefits by allowing compensation to be 
paid because the compensation is for an injury incurred in 
service.  The separation pay was awarded based on release due 
to reduction in force and non-selection for retention.  
Because the monies were awarded for different reasons, there 
is no duplication of benefits.  The veteran also argues 
against withholding and recoupment because he was not 
informed at separation that he had an option of receiving 
separation pay or VA disability compensation.  Finally, he 
essentially asserts that he should not be penalized by 
withholding compensation for a disability that was incurred 
during the first period of service from 1983 to 1988 when the 
separation pay was awarded based on the second period of 
service from 1993 to 1996.  

VA law provides that, except to the extent that retirement 
pay is waived under other provisions of law, not more than 
one award of pension, compensation, emergency officers', 
regular, or reserve retirement pay, or initial award of naval 
pension granted after July 13, 1943, shall be made 
concurrently to any person based on such person's own service 
or concurrently to any person based on the service of any 
other person.  38 U.S.C.A. § 5304(a)(1) (West 1991); 
38 C.F.R. § 3.700 (2001).   

In addition, pursuant to military law, a member who receives 
separation pay based on service in the armed forces shall not 
be deprived, by reason of receipt of that separation pay, of 
any VA disability compensation to which he is entitled.  
However, there shall be deducted from that disability 
compensation an amount equal to the total amount of 
separation pay, less the amount of Federal income tax 
withheld.  10 U.S.C.A. § 1174(h)(2) (West 1991 & Supp. 2002).  
Notwithstanding that provision, there is no deduction from 
disability compensation for separation pay received because 
of an earlier discharge or release from active duty if the 
disability on which the compensation is based was incurred or 
aggravated during a later period of active duty. Id.  See 
also 38 C.F.R. § 3.700(a)(5).  

In this case, the veteran had two periods of active service.  
His separation document from the second period indicated that 
separation was based on a reduction in force.  Army 
correspondence submitted by the veteran confirmed that the 
veteran was not selected for retention and faced mandatory 
release in December 1996.  

In a July 1999 rating decision, the RO granted service 
connection for a facial scar on the bridge of the nose and 
established a 10 percent disability rating.  Review of 
service medical records revealed that the veteran incurred 
injuries including nasal lacerations in a car accident that 
occurred in June 1987, during his first period of service.  

In April 2000, the Defense Finance and Accounting Service 
(DFAS) verified that the veteran received separation pay in 
the net amount of $20,240.80.  A November 2000 communication 
from DFAS provided both the gross separation pay amount, 
$28,112.22, and the net separation pay amount, which was 
unchanged.    

Reviewing the record, the Board finds that recoupment of 
separation pay by withholding of VA disability compensation 
is proper.  The law on the subject is very clear: unless the 
disability for which the compensation is awarded was incurred 
or aggravated during a period of service later than service 
for which separation pay was received, the net amount of 
separation pay must be recouped by withholding of VA 
disability compensation.  10 U.S.C.A. § 1174(h)(2); 38 C.F.R. 
§ 3.700(a)(5).  In this case, the compensation was awarded 
for disability incurred during the first period of service.  
The veteran received separation pay for release from his 
second period of service.  Therefore, regardless of the 
semantic description the veteran wishes to ascribe to each 
type of monies awarded, the law requires withholding of VA 
disability compensation to recoup military separation pay. 
Id. 

The Board is bound by the applicable law and regulations as 
written.  38 U.S.C.A. § 7104(c).  Because the law clearly 
provides for recoupment of separation pay, the veteran's 
appeal must be denied for lack of legal merit.  See Cacalda, 
9 Vet. App. at 265; accord Luallen, Sabonis, both supra.   

ORDER

Recoupment of separation pay is proper.  The appeal is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

